This is the third appeal in this case. Ala. Power Co. v. Conine, 210 Ala. 320, 97 So. 791; Id., 207 Ala. 435, 93 So. 22. The present trial was under counts 1, 2, 9, and 10. Counts 1 and 2 charge negligence to the agents or servants of the defendant, without designating or naming said agent or servant. Counts 9 and 10, which seem to have been added by amendment after a good part of the evidence was taken, charge negligence to one J. M. Barry. Upon the first appeal, this court held that the defendant was entitled to the general charge as to Barry, as there was no proof of the agency of said Barry. The plaintiff upon the instant trial introduced answers to interrogatories previously propounded to the defendant, to the effect that Barry and not Rogers was in "charge of the management of the business of the defendant at Camp Hill on the 9th day of August, 1919." This may all be true, yet the fact stands out by the undisputed evidence that Rogers had the superintendence and supervision of the local plant at the time of his death, and had had for some time, and which fact is compatible with the general management of Barry, whose duties and authority may have extended to plants and territory other than Camp Hill. From aught appearing, his duties did not require his presence at Camp Hill all the time and there is nothing in the record to indicate that he had any reason to apprehend or anticipate the occurrence which resulted in causing the wires to become disconnected and fall to the street. It cannot be properly held that his absence from Camp Hill at the time was negligence, especially in view of the fact that Rogers, the local man, was left on the scene. Moreover, had Barry been in Camp Hill, he may not have anticipated the fire and damage to the wire, and may not have found out that the charged wire was down until after the death of Rogers and Conine. Counts 9 and 10 were not only subject to demurrer, but there was absolutely no proof of any actionable negligence against the defendant growing out of the conduct of Barry, and the defendant was entitled to the general charge as to these two counts.
As held by this court upon the second appeal (210 Ala. 320,97 So. 791), it was a question for the jury as to whether or not Rogers was guilty of simple negligence which proximately caused the death of the intestate. We also held that it was a question for the jury as to whether Conine or Rogers seized the wire first, or whether they did so contemporaneously. It is insisted upon this appeal that the undisputed evidence shows that Rogers seized it first and was shocked, and staggering, and Conine seized it to rescue him and was conscious of the danger when doing so. We still think this was a question for the jury and that the testimony of Pepper is not such as to be entirely reconciled with those witnesses who testified positively that Conine did not seize the wire until after Rogers had hold of it and was staggering or falling. Pepper said:
"I was right close to Mr. Rogers and just a few feet from Mr. Conine. * * * The first thing that attracted my attention was Mr. Rogers made a noise, groaned or grunted or something, and I looked. That attracted my attention and he was staggering right near me, no more than 3 1/2 feet and right at me. I could have reached him. And he just gradually toppled down. And I looked then back, just a few feet, I would say 15 or 20 feet, *Page 231 
and Mr. Conine was lying on his back. Mr. Rogers fell entirely to the ground. I did not see Mr. Conine on his back before Mr. Rogers fell to the ground. * * * After Mr. Rogers fell, it was just an instant before I saw Mr. Conine on the ground."
True, the witness says that he did not see Conine until Rogers fell, but, if he instantly, upon Rogers falling, looked around and saw Conine lying on his back, the jury could infer that Conine fell first or contemporaneously with Rogers and that Conine either grabbed the wire first or about the same time that Rogers did. It was therefore a question for the jury as to whether or not Conine was conscious of the danger when he grabbed the wire, and was guilty of contributory negligence as set up in the defendant's plea A. There is another theory upon which the defendant was not entitled to the general charge under his plea A of contributory negligence, even if the plaintiffs' replication be discarded. Said plea charges that the intestate, with a knowledge of the danger, etc., seized the wire with his hand, meaning, of course, his bare or naked hand, and the proof shows that he grabbed the wire with a piece of paper, evidently thinking that it was a nonconductor, and would protect him. Therefore the jury could have inferred that he displayed ordinary prudence and was not conscious of the danger in grabbing the wire as he did.
Defendant's special plea 3 was not proven beyond dispute; for, as above indicated, it was a question for the jury as to whether the intestate or Rogers grabbed the wire first or contemporaneously. Upon the second appeal in this case, we intimated that the replication 2 was not good as to special plea 3, but the warning seems not to have been heeded on the last trial. We now hold that said replication was subject to the defendant's grounds of demurrer 11 and 12, if not others.
It is unquestionably the law that one who sees a person in peril through the negligence of another cannot be charged with contributory negligence as matter of law in risking his own life in attempting to effect a rescue, provided the attempt is not recklessly nor rashly done. It is equally as well settled, however, that a rescuer is not relieved of contributory negligence, if the peril of the person sought to be rescued was produced by his negligence and the defendant was not guilty of negligence towards him. 20 R. C. L. §§ 108 and 109, p. 132; Wagner v. International R. Co., 232 N.Y. 176, 133 N.E. 437; 19 A.L.R. p. 1, and note; Saylor v. Parsons, 122 Iowa, 679,98 N.W. 500, 64 L.R.A. 542, 101 Am. St. Rep. 283; Pierce v. United Gas Co., 161 Cal. 176, 118 P. 700; Donahoe v. Wabash Ry. Co., 83 Mo. 560, 53 Am. Rep. 594; Bracey v. Northwestern Co.,41 Mont. 338, 109 P. 706, 137 Am. St. Rep. 738.
The Alabama cases cited are not opposed to this rule. In the case of L.  N. R. Co. v. Orr, 121 Ala. 489, 26 So. 35, the court did not hold that the replication there was good, but that it was not subject to the ground of demurrer assigned. The court did lay down the general rule as to the right of a person to rescue another from peril, but did not hold that contributory negligence was not chargeable to him, if the peril was caused by the negligence of the party rescued instead of the defendant. In this case a child of tender years, incapable of negligence, was rescued, and which was the same in the case of Government St. R. Co. v. Hanlon, 53 Ala. 77, and in each of said cases negligence on the part of the defendant was presupposed, else there could not, of course, have been a recovery. The case of K. C., M.  B. R. Co. v. Thornhill,141 Ala. 215, 37 So. 412, is in line with the present holding. There Thornhill was attempting to save the defendants' trainmen, who were not placed in peril by their own negligence, and which was charged to McAbee, a section foreman, and upon whose judgment Thornhill had a right to some extent to rely.
Applying the foregoing principle of law, it occurs to us that the issues upon the next trial can be greatly simplified, as the undisputed evidence shows that, if the defendant was guilty of negligence at all, it was entirely and solely through Rogers. Therefore, if the intestate was killed in an effort to save Rogers, and it was Rogers' negligence that caused his peril, then the plaintiff cannot recover. On the other hand, if the intestate seized the wire before or contemporaneously with Rogers, and not for the sole purpose of rescuing Rogers, it was a question for the jury as to whether or not the plaintiff could recover as for the negligence of Rogers in permitting the dangerous conditions, provided also the intestate was not guilty of contributory negligence, which was also a question for the jury.
For the errors heretofore pointed out the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur. *Page 232